Case: 09-11096 Document: 00511317925 Page: 1 Date Filed: 12/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 10, 2010

                                       No. 09-11096                         Lyle W. Cayce
                                                                                 Clerk

L&C CONSULTANTS,

                                                   Plaintiff-Appellee
v.

ASH PETROLEUM; JAMES W. PEAK; GENE H. IRWIN,

                                                   Defendants-Appellants




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:07-CV-1904


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.